Title: Thomas Jefferson to John Adams, 15 June 1813
From: Jefferson, Thomas
To: Adams, John


          Dear Sir Monticello June 15. 13.
          I wrote you a letter on the 27th of May, which probably would reach you about the 3d inst. and on the 9th I recieved yours of the 29th of May. of Lindsay’s Memoirs I had never before heard, & scarcely indeed of himself.
			 it could not therefore but be unexpected that two letters of mine should have any thing to do with his
			 life. the name
			 of his editor was new to me, & certainly presents itself, for the first time, under unfavorable circumstances. religion, I suppose, is the scope of his book: and that a writer on that subject
			 should usher himself to the world in the very act of the grossest abuse of confidence, by publishing private letters which passed between two friends, with no views to their ever being made
			 public,
			 is an instance of inconsistency, as well as of infidelity of which I would rather be the victim than the author. by your kind quotation of the dates of my two letters I have been enabled to turn
			 to
			 them. they had compleatly evanished from my memory. the last is on the subject of religion, and by it’s
			 publication will gratify the priesthood with new occasion of repeating their Comminations
			 against me. they wish it to be believed that he can have no religion who
			 advocates it’s freedom. this was not the doctrine of Priestley, and I honored him for the example of liberality he set to his order.
          the first letter is political. it recalls to our recollection the gloomy transactions of the times, the doctrines they witnessed, and the sensibilities they excited. it was a confidential communication of reflections on these from one friend to another, deposited in his bosom, and never meant to trouble the public mind. whether the character of the times is justly portrayed or not, posterity will decide. but on one feature of them they can never decide, the sensations excited in free yet firm minds, by the terrorism of the day. none can concieve who did not witness them, and they were felt by one party only. this letter exhibits their side of the medal. the Federalists no doubt have presented the other, in their private correspondences, as well as open action. if these correspondencies should ever be laid open to the public eye, they will probably be found not models of comity towards their adversaries. the readers of my letter should be cautioned not to confine it’s view to this country alone. England & it’s alarmists were equally under consideration. still less must they consider it as looking personally towards you.
			 you happen indeed to be quoted because you happened to express,
			 more pithily than had been done by themselves, one of the mottos of the party. this was in your answer to the address of the young men of Philadelphia. [see Selection of patriotic addresses. pa. 198.] one of the questions you know
			 on which our parties took different sides, was on the improvability of the human mind, in science, in ethics, in
			 government Etc. those who advocated reformation pari passu of institutions, pari passu, with the progress of science, maintained that no definite limits could be assigned to that progress. the enemies of
				reform, on the other hand, denied improvement,
			 & advocated steady
			 adherence to the principles, practices & institutions of our fathers, which they represented as the consummation of wisdom, & akmé of excellence, beyond which the human mind could never
			 advance. altho’ in the passage of your answer alluded to, you expressly disclaim the wish to influence the freedom of
			 enquiry, you predict that that will produce nothing more worthy of
			 transmission
			 to posterity, than the principles, institutions, & systems of education recieved from their ancestors. I do not consider this as your deliberate opinion. you possess, yourself, too much
			 science,
			 not to see how much is still ahead of you, unexplained & unexplored. your own consciousness must place you as far before our ancestors, as in the rear of our posterity. I consider it as an
			 expression lent to the prejudices of your friends; and altho’ I happened to cite it from you, the whole letter shews I had them only in view. in truth, my dear Sir, dear Sir we were far from considering you as the author of all the measures we blamed. they were placed under the protection of your name, but we were satisfied they wanted much of your approbation. we
			 ascribed them to their real authors, the Pickerings, the
			 Wolcotts, the
			 Tracys, the
			 Sedgwicks, et id genus omne, with whom we supposed you in a state of Duresse. I well remember a conversation with you, in the morning of the day on which you nominated to the Senate
			 a substitute for Pickering, in which you expressed a just impatience under ‘the legacy of
			 Secretaries which Genl Washington had left you’ and whom you seemed therefore to consider as under public protection. many other incidents shewed how
			 differently you would have acted with less impassioned advisers; &
			 subsequent events have proved that your minds were not together.you would do me great injustice therefore to by taking to yourself what was intended for men who were then your secret, as they are now your open enemies.should you write on the
			 subject, as you propose, I am sure we
			 shall see you
			 place
			 yourself farther from them than from us.As to myself, I
			 shall take no part in any discussions. I leave others to judge of what I have done, and to give me exactly that place which they
			 shall
			 think I have occupied. Marshall has written libels on one side; others, I suppose,
			 will be written on the other side; and the world will sift both, and separate the truth as well as they can. I should see with reluctance
			 the passions of that day rekindled in this, while so many of the actors are living, & all are too near the scene not to participate in sympathies with them. about facts, you and I cannot
			 differ;
			 because truth is our mutual guide. and if any opinions you may express should be different from mine, I shall recieve them with the liberality and indulgence which I ask for my own, and still
			 cherish
			 with warmth the sentiments of affectionate respect of which I can with so much truth tender you the assurance.
          Th:
            Jefferson
        